In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (James, Ct. Atty. Ref.), dated May 2, 2008, which, after a hearing, granted the father’s petition for sole custody of the subject child.
Ordered that the order is affirmed, without costs or disbursements.
The mother’s claim of ineffective assistance of counsel rests partially on matter which is dehors the record and not properly before this Court on this appeal (see Matter of Mikhail V., 12 AD3d 375 [2004]; Matter of Rashawn L.B., 8 AD3d 267 [2004]). To the extent this claim is reviewable, the evidence, the law, and the circumstances of this case, viewed in totality and as of the time of representation, reveal that counsel provided meaningful representation (see Matter of Julies R., 250 AD2d 855 [1998]; Matter of Donald K., 211 AD2d 791 [1995]). Fisher, J.P., Covello, Angiolillo and Leventhal, JJ., concur.